Case 4:20-cv-00980-KPJ Document 12-1 Filed 03/23/21 Page 1 of 1 PageID #: 51




                         UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

                                                 )
 MORINVILLE,                                     )
                                                 )
               Plaintiff,                        )
                                                 )      Case No. 20-cv-00980-ALM-KPJ
               v.                                )
                                                 )
 OVERWATCH DIGITAL HEALTH, INC.
                                                 )
 ET. AL,
                                                 )
               Defendants.                       )
                                                 )

      ORDER GRANTING JOINT MOTION OF CLIVE BARRETT, EMMANUEL
       CORREIA, AND RISION LIMITED TO DISMISS UNDER RULE 12(b)(6)

       Before the Court is the Joint Motion of Clive Barrett, Emmanuel Correia, and Rision

Limited to Dismiss Under Rule 12(b)(6). The Motion is hereby GRANTED. It is ORDERED

that Paul Morinville’s claims are dismissed with respect to Defendants Clive Barrett, Emmanuel

Correia, and Rision Limited.

       So Ordered.
